Lanzingek, J.,
dissenting.
{¶ 81} I respectfully dissent, as I would reverse the judgment of the court of appeals and would reinstate the jury verdict in this case finding the defendant, Thomas Caine White, guilty of felonious assault with a firearm specification. I believe that the trial court did not abuse its discretion either in issuing its jury instructions or by excluding White’s testimony on the crimes that he believed Michael McCloskey Jr. had committed. I would further hold that the firearm specification applies to White in this case.

Additional Factual Background

{¶ 82} The tragedy in this case is that during a traffic stop a citizen was paralyzed after being shot in the back by an on-duty police officer. I wholeheartedly agree that law-enforcement officers perform a vitally important role in our society that requires them to make split-second, life-or-death decisions while under tremendous pressure. But they themselves may be subject to prosecution when their actions exceed the scope of their duties by violating criminal statutes.
{¶ 83} In its recitation of facts, the majority opinion does not mention that a video of the event recorded by the dashboard camera in White’s cruiser was entered into evidence and played for the jury at several points during trial. The video provides overwhelming support for the jury’s verdict.
{¶ 84} The video shows that before initiating the traffic stop, White followed the motorcycles of McCloskey and Aaron Snyder for approximately three minutes and 45 seconds. During this time, McCloskey’s and Snyder’s riding appears unremarkable. After stopping at an intersection for about 10 to 12 seconds, the two men accelerated quickly, and the video shows that White immediately activated his patrol car’s lights and siren. White then pursued McCloskey for about 14 seconds, and McCloskey stopped his motorcycle. In a few moments, White exited his patrol car and simultaneously yelled and fired at McCloskey. The shooting took place about three seconds after White opened his police car door.

The Jury Instructions Given

{¶ 85} I disagree with the majority opinion that the trial court committed reversible error in failing to properly instruct the jury, and I would hold that the jury instructions were a complete statement of law.
{¶ 86} The majority opinion faults the trial court for failing to explain when an officer in White’s position is justified in using deadly force, but the trial court was clear at the beginning of the instructions on this point that it was the task of the jury to determine the reasonableness of the force used, instructing each juror to “put yourself in the position of the defendant, with his characteristics and his *299knowledge, and under the circumstances and conditions that surrounded him at the time.” (Emphasis added.) The United States Supreme Court has emphasized that this determination of reasonable force is fact-driven. Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). The trial court’s jury instructions follow Graham.
{¶ 87} The majority opinion would require the trial court to explain that an officer in White’s position would be justified in using deadly force “when there is probable cause to believe that the suspect poses a threat of serious physical harm to the officer or to others” pursuant to Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985). In Gamer, the court held that it is not unreasonable for an officer to use deadly force to prevent the escape of a felony suspect where “the officer has probable cause to believe that the suspect poses a threat of serious physical harm, either to the officer or to others.” Id. at 11.
{¶ 88} I would not hold that the trial court’s failure to quote Gamer’s statement on deadly force in its jury instructions constitutes reversible error. While Garner dealt specifically with the use of deadly force and Graham dealt with excessive, nondeadly force, the opinion in Graham explicitly clarified the analysis set forth in Gamer:
Today we make explicit what was implicit in Garner’s analysis, and hold that all claims that law enforcement officers have used excessive force— deadly or not — in the course of an arrest, investigatory stop, or other “seizure” of a free citizen should be analyzed under the Fourth Amendment and its “reasonableness” standard, rather than under a “substantive due process” approach.
(Emphasis sic.) Graham at 395. Graham’s Fourth Amendment analysis accordingly controls, and I would hold that the trial court’s jury instructions were a sufficient statement of law. A trial court is required to “fully and completely give the jury all instructions which are relevant and necessary for the jury to weigh the evidence and discharge its duty as the fact finder.” State v. Comen, 50 Ohio St.3d 206, 553 N.E.2d 640 (1990), paragraph two of the syllabus. The trial court instructed the jury to consider whether McCloskey’s actions “caused the defendant reasonably and honestly to believe that Officer Sargent or himself was about to be killed or receive great bodily harm.” These instructions comported with both Gamer and Graham.
{¶ 89} I agree with the majority opinion that the trial court’s failure to provide a mistaken-belief instruction does not constitute plain error in this case. In short, there was no abuse of discretion by the trial court in its jury instructions, *300and I would accept the arguments presented in the state’s third and fourth propositions of law.

Exclusion of Testimony

{¶ 90} I also would accept the state’s argument that the trial court did not abuse its discretion in excluding White’s testimony regarding the specific violations and the degree of any offense that White believed McCloskey may have committed. The majority opinion concludes that the offenses that WTiite believed McCloskey had committed were more probative than prejudicial and related to whether a reasonable officer would have believed that McCloskey could pose a threat, and it further concludes that without White’s testimony, “the jury had no basis to conclude that McCloskey was believed to have committed any crimes, and it could not gauge whether the seriousness of those potential offenses would have alerted a peace officer to a potential threat.” Majority opinion at ¶ 65.
{¶ 91} I would hold that the trial court did not abuse its discretion in prohibiting White from telling the jury what crime or crimes he would have charged McCloskey with. The majority opinion reasons that the exclusion of this testimony prevented the jury from considering whether McCloskey was believed to have committed any crimes, from fully considering “factors such as the severity of the crime Mr. McCloskey was believed to have committed” pursuant to the jury instructions, and from determining whether the seriousness of McCloskey’s potential offenses would have alerted a peace officer to a potential threat.
{¶ 92} But the jury was presented with ample evidence to consider these issues. It repeatedly viewed the video recording of the entire sequence of events, which provides comprehensive details of McCloskey’s actions leading up to the shooting. White also testified extensively about his own perceptions of the events leading up to the shooting. During his trial testimony, White reviewed the video in front of the jury, offering a running commentary of traffic violations that he believed the motorcyclists may have committed. This evidence- — -the video recording and White’s first-person testimony about the events in question— provided the jury with a full opportunity to consider the nature and seriousness of any potential offenses McCloskey may have committed and the effect of those potential offenses on White’s perception of a potential threat.

The Firearm, Specification

{¶ 93} Because I would hold that the trial court did not abuse its discretion in issuing the jury instructions and excluding White’s testimony regarding the offenses with which he would have charged McCloskey, I would uphold the jury’s verdict finding White guilty of felonious assault. The remaining issue in this case *301is whether the application of the R.C. 2941.145 firearm specification to White violated White’s due-process rights.
{¶ 94} The majority opinion sidesteps the “as applied” constitutional challenge to the R.C. 2941.145 firearm specification. White contends that there is no rational basis for imposing a firearm specification on a police officer who possesses and uses his firearm while on duty because the legislative intent is to punish “criminals” for possessing and using firearms. The majority opinion suggests that this issue can be decided as a matter of statutory interpretation and asserts that “the statute requires that a distinction be drawn between a police officer who acts in accord with the duty to uphold the law and one who abandons that duty by committing a criminal offense.” Majority opinion at ¶ 34. It reasons that White was permitted and required to carry the firearm pursuant to his official duties and that he did not abandon his employment or act outside the scope of his official duties in shooting McCloskey. It contrasts White’s actions with those of a hypothetical officer who has “voluntarily chosen to engage in criminal activity” by robbing a drug dealer at gunpoint. Id. at ¶ 36.
{¶ 95} The statute, however, does not contain an exception for police officers or anyone else required to carry a firearm, and the majority’s analysis ignores the jury’s determination in this case that White acted criminally in shooting McCloskey.
{¶ 96} The majority opinion at least tacitly approves White’s argument that R.C. 2941.145(A) does not apply to him because the firearm specification applies to “criminally-motivated conduct” rather than “a state actor’s objectively-unreasonable-split-second-decision aimed to protect society.” This argument uses semantics to ignore the clear language and intent of the statute and create an unwarranted distinction between “criminals” and “police officers.”
{¶ 97} R.C. 2941.145(A) imposes a mandatory three-year prison term for offenses committed when “the offender had a firearm on or about the offender’s person or under the offender’s control while committing the offense and displayed the firearm, brandished the firearm, indicated that the offender possessed the firearm, or used it to facilitate the offense.” (Emphasis added.) Rewording the statute to substitute the word “criminal” for “offender” changes the clear meaning of the statute, which is written to apply to all offenders. The statute does not except anyone from its purview, and neither status nor occupation is determinative.
{¶ 98} Police officers are human. We know that any human being, whether a police officer, a judge, or a priest, can commit an offense and be an “offender.” The law must apply to all or it applies to none. The majority acknowledges that an officer who participates in criminal activity is not within the scope of the officer’s duty because officers have no license to commit crimes. But its analysis *302ignores a fundamental point: A jury found White guilty. He committed the offense of felonious assault by knowingly shooting McCloskey with a firearm, making White an offender. His use of the firearm to facilitate the offense makes him subject to the firearm specification. The majority’s distinction between White and its hypothetical officer who robs a drug dealer at gunpoint is therefore irrelevant. Both are offenders subject to R.C. 2941.145(A)’s firearm specification.
{¶ 99} While it cannot be debated that police officers often are the first responders and that they must make split-second decisions regarding the use of force, in this case the jury determined unanimously that White’s actions were not those of a reasonable officer under the circumstances. The majority should uphold the jury’s verdict and abstain from reweighing the facts of the case.
{¶ 100} The majority opinion states that subjecting officers to criminal liability under R.C. 2941.145 belies the legislative purpose in enacting it because the statute cannot deter an officer from possessing a firearm that he is required to carry. I disagree. First, the statute does not subject officers like White to criminal liability for possessing a firearm. Rather, it subjects them to criminal liability for using a firearm — using the firearm while committing a criminal offense. Second, the purpose of the statute is to reduce gun violence, regardless of who commits the crime.
{¶ 101} Recent high-profile incidents have occurred in which police officers have been accused of using unwarranted deadly force on citizens. It is obvious that there is a pressing need for officers to exercise the utmost caution in discharging their firearms while at the same time protecting their own safety. But as the public attention on this controversial matter shows, issues of the type presented here deserve the full consideration and debate of the legislative process. I believe that the General Assembly, rather than the seven justices of this court, should make this public-policy decision.1
{¶ 102} I conclude that subjecting White to criminal liability under R.C. 2941.145 is rationally related to its purpose — to deter the use of firearms in committing crimes.

Conclusion

{¶ 103} This is admittedly a troubling case. Nevertheless, we are called upon to look beyond any sympathy we may have for the victim, who has suffered *303significant injury, or White, who received a significant sentence2 as a result of actions taken while on duty as an officer of the law. Rather than substitute myself as a fact-finder in this case, I would uphold the jury verdict. The trial court did not abuse its discretion in issuing its jury instructions or excluding White’s testimony about what crimes he may have charged McCloskey with, and the firearm specification contained in R.C. 2941.145 clearly applies to White in this case. I dissent and would reverse the judgment of the court of appeals.
Julia R. Bates, Lucas County Prosecuting Attorney, and Evy M. Jarrett, Assistant Prosecuting Attorney, for appellant.
Timothy Young, Ohio Public Defender, and Peter Galyardt, Assistant Public Defender, for appellee.
Dean Holman, Medina County Prosecuting Attorney, and Matthew A. Kern, Assistant Prosecuting Attorney, urging reversal for amicus curiae Ohio Prosecuting Attorneys Association.
Crabbe, Brown & James, L.L.P., Larry H. James, Christina L. Corl, and Daniel J. Hurley; and Paul L. Cox, urging affirmance or dismissal for amici curiae the National Fraternal Order of Police and Fraternal Order of Police of Ohio, Inc.

. It should be noted that if we were to reverse the judgment of the Sixth District, this cause would be remanded to the court of appeals for it to address White’s fifth assignment of error, which challenged his ten-year sentence and which was found to be moot. The appellate court also found another assignment of error moot and did not address it.


. Imposing liability on White pursuant to the firearm specification would comport with the analysis in an analogous case from Michigan, People v. Khoury, 181 Mich.App. 320, 448 N.W.2d 836 (1989). There, the court upheld the application of a gun specification to an on-duty officer who shot and killed a knife-wielding individual. The court noted, “We know of no public policy consideration that would justify granting police officers immunity from criminal prosecution for their criminal acts.” Id. at 328. Subsequent to the decision in Khoury, the Michigan legislature amended the relevant statute to create an exception for on-duty officers. See People v. Khoury, 437 Mich. 954, 467 N.W.2d 810 (1991).